Citation Nr: 1437515	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-27 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left hip disability, to include as secondary to the service-connected left foot disability.

2. Entitlement to service connection for a right hip disability, to include as secondary to the service-connected left foot disability.

3. Entitlement to service connection for a low back disability, to include as secondary to the service-connected left foot disability.

4. Entitlement to an initial rating in excess of 10 percent for a service-connected right knee disability.

5. Entitlement to a rating in excess of 20 percent for a service-connected left foot disorder, to include entitlement to a separate rating for residual scars.




REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared via videoconference and provided testimony before the undersigned in March 2012.  A transcript of the hearing has been associated with the claims file.

Subsequent to the April 2010 statement of the case, the Veteran submitted additional evidence for review.  His submissions were accompanied by waivers of initial RO review; therefore, a remand for RO review is not necessary.  38 C.F.R. § 20.1304 (2013).

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

The issues of entitlement to increased ratings for the right knee disability and left foot disability, to include entitlement to a separate rating for residuals scars, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to the promulgation of a decision in this matter, during the March 2012 hearing before the Board, the Veteran asked to withdraw his appeal of the claims for service connection for his left and right hip disabilities.

2. The low back disability is secondary to the service-connected left foot disability.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeals for service connection for the left and right hips have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for service connection for a low back disability as secondary to the service-connected left foot disability have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).
      
      
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during his hearing before the Board, the Veteran asked to withdraw his appeal of the claims for service connection for left and right hip disabilities and, hence, there remain no allegations of errors of fact or law for appellate consideration on these matters.  Accordingly, the Board does not have jurisdiction to review the appeal of the claims for service connection for left and right hip disabilities and the claims are dismissed.

II. Service Connection

To establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a) (2013).  To prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, 8 Vet. App. 374.

A veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Veteran claims that his service-connected left foot disability caused his current low back disability, diagnosed as multilevel degenerative disc disease and degenerative joint disease of the lumbar spine.  In July 2008, a VA examiner opined that after consulting with a physiatrist, that the Veteran's lumbar spine diagnoses are age appropriate and not likely secondary to the service-connected left foot condition.  No further rationale was provided.

In May 2012, the Veteran submitted a letter from M.E.D., PA-C, one of his treating providers at the VA outpatient clinic.  She opined that based on her review of the Veteran's VA clinic notes, including podiatry notes, the Veteran's lay statements, and after consulting with podiatric colleagues, that it is as likely as not that the Veteran's back pain is directly related to the left foot injury.  She found that the left foot caused the Veteran to ambulate off balance, thus putting unnatural strain on his hips and back.  She stated that the May 2012 x-ray films support her finding, showing lumbar lordosis, secondary to posture or muscle spasm.

The Board has considered the medical evidence as well as the Veteran's statements and testimony and finds that the evidence is at least in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the claim for service connection for a low back disability as secondary to the service-connected left foot disability is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

The claim for service connection for a left hip disorder is dismissed.

The claim for service connection for a right hip disorder is dismissed.

Service connection for a low back disability is granted.


REMAND

The Veteran seeks an initial disability rating in excess of 10 percent for his right knee disability and a disability rating in excess of 20 percent for his left foot disability, to include consideration of a separate rating for residual scars.  In his substantive appeal and during his testimony before the Board, the Veteran indicated that his conditions have worsened since his July 2008 VA examination. Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected right knee and left foot disabilities. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

During his hearing before the Board, the Veteran testified that he had been treated at VA facilities since 2010.  While he indicated that he would submit treatment records and in fact, submitted a few records from 2012, it does not appear that all VA treatment records dated since 2010 have been obtained for review.  Accordingly, on remand, updated treatment records from VA facilities, including the Tampa VA Medical Center and New Port Richey VA Clinic, must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records from the Tampa VA Medical Center and Port Richey VA Clinic dated since April 2010 and associate the records with the claims file.

2. Schedule the Veteran for a VA examination to determine the current nature and severity of his right knee and left foot disabilities.  The claims file, including pertinent records on Virtual VA and/or VBMS, must be made available to the VA examiner.  The examiner must indicate review of these items in the examination report.

The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.

(a) Right Knee: All ranges of motion of the right knee, both initial and after repetitive motion, must be stated, and compared with the normal ranges of motion.  The examiner should document if the Veteran experiences pain during the range of motion testing, and if so, at what degree the pain begins.  Any functional loss noted, as defined by DeLuca v. Brown, 8 Vet. App. 202 (1995) must be identified; if the functional loss results in additionally limited range of motion, the examiner should state the degree to which the range(s) of motion is additionally limited.

The examiner should comment as to whether the clinical examination showed any ankylosis or instability or subluxation of the knee.  Furthermore, the examiner should state whether any pain associated with the right knee disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The examiner should note the Veteran's subjective complaints both in the claims file and at the examination and opine as to whether such complaints are consistent with objective clinical findings.  A complete rationale for any opinion advanced should be provided.

(b) Left Foot: Identify all residuals of the gunshot wound.  The examiner should indicate whether the residuals include malunion or nonunion of the tarsal or metatarsal bones, and if so, note whether the malunion or nonunion is moderate, moderately severe, or severe.  The examiner should indicate the muscle group(s) affected by the gunshot wound, indicate the functional impairment caused by the gunshot wound, identify the muscles, tendons, and ligaments affected, and address symptomatology related to the residual scars.

The examiner should note the Veteran's subjective complaints both in the claims file and at the examination and opine as to whether such complaints are consistent with objective clinical findings.  A complete rationale for any opinion advanced should be provided.

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).  A copy of the notification letter advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examinations, the claims folder must indicate whether the notification letter was returned as undeliverable.

4. After completing the above development, and any other development deemed necessary, readjudicate the claims for increased ratings for the right knee and left foot, to include entitlement to a separate rating for residual scars.  If the benefits sought remain denied, provide a supplemental statement of the case to the Veteran and his representative.   After the Veteran has had an adequate opportunity to respond, return the appeal to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


